DETAILED ACTION
This communication is response to the amendment filed 03/10/2021. Claims 1-45 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 20, 21, 23, 24, 43, and 44 are is/are rejected under 35 U.S.C. 103 as being unpatentable over QUALCOMM INCORPORATED: “Discussion on DCI related issues”, 3GPP DRAFT (hereafter 3GPP), see IDS dated 12/08/2020 in view of US Pub. 2019/0124631 to REN et al. (hereafter REN).

Regarding claim 1, 3GPP discloses a method for wireless communication (see 3GPP, section 2), comprising: 
determining a limit, between a transmission time of a control channel carrying a downlink control information (DCI) of a plurality of DCI and a time of an event enabled by the DCI, of a quantity of the plurality of DCI in a frame (see 3GPP, section 2.1.2: where k0 is the Delay in slots between DL grant and corresponding DL data (PDSCH) 
generating the frame comprising the plurality of DCI in accordance with the determined limit (see 3GPP; Fig 2; section 2.3: number of DCI size options (i.e., “quanta”) that is predefined in the spec; UE would perform blind decoding; when gNB has a DCI (format A) to transmit, it would pick the smallest L which can fit format A, and pad the rest of the payload for encoding); and 
transmitting the frame to a user-equipment (UE) (see 3GPP, Fig 2; section 2.3: when gNB has a DCI (format A) to transmit, it would pick the smallest L which can fir format A, and pad the rest of the payload for encoding).
3GPP does not explicitly disclose “wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel.”
However, REN discloses wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel (see REN, ¶ 0119: when the UE detects more than one second transmission parameter set or more than one piece of control information, and content of the more than one second transmission parameter set or the more than one piece of control information is different, at least two different data channels may be scheduled by at 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel as taught by REN and incorporate it into the system of 3GPP to improve communication system efficiency (see REN, ¶ 0006).

Regarding claim 2, 3GPP in view of REN discloses the method of claim 1, wherein the determined limit is subcarrier specific (see 3GPP, section 2.1: with subcarrier spacing of 60 kHz, MAC-CE based signaling can have a latency more than 2 ms if a retransmission is required, which could be problematic in high-speed scenarios; that means that this calculation depends on the subcarrier).

Regarding claim 20, 3GPP in view of REN discloses the method of claim 1, wherein the determination of the limit is based on a BD capability of the UE (see 3GPP, section 2.2: introduce fewer blind decoding hypotheses for NR DL control channel; Format 2C should be blindly decoded with a size equal to 75 bits including CRC. This results in two blind decodes, and this gets multiplied by the number of search spaces and the number of aggregation levels; section 2.3).

Regarding claim 21, 3GPP in view of REN discloses the method of claim 20, wherein the determination of the limit is based on a UE capability scaling factor for total BDs in CA relative to single CC BD limit (see 3GPP, section 2.2: introduce fewer blind decoding hypotheses for NR DL control channel; Format 2C should be blindly decoded with a size equal to 75 bits including CRC. This results in two blind decodes, and this gets multiplied by the number of search spaces and the number of aggregation levels; section 2.3).

Regarding claim 23, 3GPP discloses a method for wireless communication by a user-equipment (UE) (see 3GPP, section 2), comprising: 
determining a limit, between a reception time of a control channel carrying a downlink control information (DCI) of the plurality of DCI and a time of an event enabled by the DCI, of a quantity of the plurality of DCI in a frame (see 3GPP, section 2.1.2: where k0 is the Delay in slots between DL grant and corresponding DL data (PDSCH) reception that constitute the transmission time of a control channel carrying a downlink control information (DCI) of a plurality of DCI and a time of an event enabled by the DCI 
receiving the frame comprising the plurality of DCI (see 3GPP; Fig 2; section 2.3: number of DCI size options (i.e., “quanta”) that is predefined in the spec; UE would perform blind decoding; when gNB has a DCI (format A) to transmit, it would pick the smallest L which can fit format A, and pad the rest of the payload for encoding); and 
decoding the frame having the plurality of DCI in accordance with the determined limit (see 3GPP, section 2.2: fewer hypotheses of blind decoding for PDCCH; section 2.3: suppose the agreed blind decoding size hypotheses are L1 and L2, when gNB has a DCI (Format A) to transmit, it would pick the smallest L which can fit Format A, and pad the rest of the payload for encoding. The number of DCI formats that can be supported by UE’s blind decoding can increase significantly without incurring blind decoding complexity).
3GPP does not explicitly disclose “wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel.”
However, REN discloses wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel (see REN, ¶ 0119: when the UE detects more than one second transmission parameter set or more than one piece of control information, and content of the more than one second transmission parameter set or the more than one piece of control 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel as taught by REN and incorporate it into the system of 3GPP to improve communication system efficiency (see REN, ¶ 0006).

Regarding claim 24, it is rejected for the same reasons as set forth in claim 2.

Regarding claim 43, it is rejected for the same reasons as set forth in claim 20.

Regarding claim 44, it is rejected for the same reasons as set forth in claim 21.

Claims 1, 2, 20, 21, 23, 24, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over “Maintenance for Carrier Aggregation and Bandwidth Parts” to QUALCOMM (hereafter Qualcomm), see IDS dated 12/09/2020 in view of US Patent 9,232,517 to Kim et al. (hereafter Kim).

Regarding claim 1, Qualcomm discloses a method for wireless communication, comprising: determining a limit, between a transmission time of a control channel carrying a downlink control information (DCI) of a plurality of DCI and a time of an event enabled by the DCI, of a quantity of the plurality of DCI in a frame; generating the frame comprising the plurality of DCI in accordance with the determined limit; and transmitting the frame to a user-equipment (UE) (see Qualcomm, section 2.1.4: discloses the minimum k0 threshold, i.e., the time interval described in the claims; section 2.1.7: explaining the number of valid DCI capability; section 3.1.4: stating the impact to Fallback DCI Size and CSS Scheduling of PDSCH and explaining when the DCI size budget limit is fulfilled, i.e., …BWP for determining the max number of RB and DCI size for PDSCH scheduling by DCI 1_0 in CSS, or USS when the DCI size budget is not fulfilled).
Qualcomm does not explicitly disclose “wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel.”
However, Kim discloses wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel (see Kim, Col 2 lines 11-16: transmitting bundled downlink control information 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel as taught by Kim and incorporate it into the system of Qualcomm to achieve an efficient scheduling in the communication system (see Kim, Col 1 lines 61-64).

Regarding claim 2, Qualcomm in view of Kim discloses the method of claim 1, wherein the determined limit is subcarrier specific (see Qualcomm, section 3.3: the numerology (including subcarrier spacing & CP type); where the numerology is a particular characteristic of each subcarrier).

Regarding claim 20, Qualcomm in view of Kim discloses the method of claim 1, wherein the determination of the limit is based on a BD capability of the UE (see Qualcomm, section 2.1.3: CCE/BD limits & overbooking handling).

Regarding claim 21, Qualcomm in view of Kim discloses the method of claim 20, wherein the determination of the limit is based on a UE capability scaling factor for 

Regarding claim 23, Qualcomm discloses a method for wireless communication by a user-equipment (UE), comprising: 
determining a limit, between a reception time of a control channel carrying a downlink control information (DCI) of the plurality of DCI and a time of an event enabled by the DCI, of a quantity of the plurality of DCI in a frame; receiving the frame comprising the plurality of DCI; and decoding the frame having the plurality of DCI in accordance with the determined limit (see Qualcomm, section 2.1.4: discloses the minimum k0 threshold, i.e., the time interval described in the claims; section 2.1.7: explaining the number of valid DCI capability; section 3.1.4: stating the impact to Fallback DCI Size and CSS Scheduling of PDSCH and explaining when the DCI size budget limit is fulfilled, i.e., …BWP for determining the max number of RB and DCI size for PDSCH scheduling by DCI 1_0 in CSS, or USS when the DCI size budget is not fulfilled).
Qualcomm does not explicitly disclose “wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel.”
However, Kim discloses wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel (see Kim, Col 2 lines 11-16: transmitting bundled downlink control information (DCI), including a plurality of pieces of downlink control information, to a terminal 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the event enabled by the DCI is a data transmission, each of the plurality of DCI scheduling the data transmission on a different channel as taught by Kim and incorporate it into the system of Qualcomm to achieve an efficient scheduling in the communication system (see Kim, Col 1 lines 61-64).

Regarding claim 24, it is rejected for the same reasons as set forth in claim 2.

Regarding claim 43, it is rejected for the same reasons as set forth in claim 20.

Regarding claim 44, it is rejected for the same reasons as set forth in claim 21.

Claims 3-19, 22, 25-42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of REN and further in view of Qualcomm.

Regarding claim 3, 3GPP in view of REN discloses the method of claim 1, but does not explicitly disclose wherein the determination of the limit is based on a communication protocol corresponding to the frame.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the determination of the limit is based on a communication protocol corresponding to the frame as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 4, 3Gpp in view of REN and Qualcomm discloses the method of claim 3, Qualcomm further discloses wherein the determination of the limit is based on whether the communication protocol corresponding to the frame is single carrier or carrier aggregation (CA) (see Qualcomm, section 2: cross-carrier scheduling: CC2 is scheduled by CC1, k0=0 is allowed; mixed numerology CA; section 3.3: the numerology (including subcarrier spacing & CP type)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the determination of the limit is based on whether the communication protocol corresponding to the frame is single carrier or carrier aggregation (CA) as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 5, 3GPP in view of REN and Qualcomm discloses the method of claim 3, Qualcomm further discloses wherein the determination of the limit is based on whether the communication protocol is CA with carriers having the same numerology or CA with carriers having different numerologies (see Qualcomm, section 2: cross-carrier scheduling: CC2 is scheduled by CC1, k0=0 is allowed; mixed numerology CA; section 3.3: the numerology (including subcarrier spacing & CP type)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the determination of the limit is based on whether the communication protocol is CA with carriers having the same numerology or CA with carriers having different numerologies as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 6, 3GPP in view of REN and Qualcomm discloses the method of claim 5, Qualcomm further discloses wherein, if the communication protocol is CA with carriers having the same numerology, the determination of the limit is based on variables X and M, where X is a number of CCs for the CA, and wherein M corresponds to a limit of a quantity of DCI to be processed by the UE for a single component carrier (CC) (see Qualcomm, section 2; section 2.1.4: that calculates the minimum k0 threshold for a plurality of component carriers; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 7, 3GPP in view of REN and Qualcomm discloses the method of claim 6, Qualcomm further discloses the wherein the determination of the limit is based on a product of variables X and M further if X is less than or equal to a threshold, or y is greater than or equal to X, wherein y is a scaling factor relative to a single CC DCI limit for the UE (see Qualcomm, section 2; section 2.1.4: that calculates the minimum k0 threshold for a plurality of component carriers; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 8, 3GPP in view of REN and Qualcomm discloses the method of claim 5, Qualcomm further  discloses wherein if the communication protocol is CA with carriers having the same numerology, the determination of the limit being based on variables y and M, wherein y is a scaling factor relative to a single CC DCI limit for the UE, and wherein M corresponds to a limit of a quantity of DCI to be processed by the UE for a single CC (see Qualcomm, section 2; section 2.1.4: that calculates the minimum k0 threshold for a plurality of component carriers; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 9, 3GPP in view of Qualcomm discloses the method of claim 8, Qualcomm further discloses wherein the determination of the limit is based on a product of y and M if X is greater than a threshold and y is less than X, wherein X is a quantity of CCs for the CA (see Qualcomm, section 2; section 2.1.4: that calculates the minimum k0 threshold for a plurality of component carriers; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 10, 3GPP in view of REN and Qualcomm discloses the method of claim 3, Qualcomm further discloses wherein the determination of the limit is based on whether the communication protocol is CA with self-scheduling or CA with cross- carrier scheduling (see Qualcomm, section 2: discloses ross-Carrier Scheduling with Mixed Numerology, threshold calculation for k0; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 11, 3GPP in view of REN and Qualcomm discloses the method of claim 10, Qualcomm further discloses if the communication protocol is CA with self- scheduling, the quantity of the plurality of DCI, between the transmission time of the control channel carrying the DCI and the time of the event enabled by the DCI, is limited to a threshold L per numerology and per slot of the frame (see Qualcomm, section 2: discloses ross-Carrier Scheduling with Mixed Numerology, threshold calculation for k0; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 12, 3GPP in view of REN and Qualcomm discloses the method of claim 11, Qualcomm further discloses wherein the quantity of the plurality of DCI, between the transmission time of the control channel carrying the DCI and the time of the event enabled by the DCI, is limited to the threshold L if a number of CCs of the CA is more than a threshold (see Qualcomm, section 2: discloses ross-Carrier Scheduling with Mixed Numerology, threshold calculation for k0; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 13, 3GPP in view of REN and Qualcomm discloses the method of claim 12, Qualcomm further discloses wherein the quantity of the plurality of DCI, between the transmission time of the control channel carrying the DCI and the time of the event enabled by the DCI, is limited to the threshold L further if the number of CCs is greater than y, wherein y is a scaling factor relative to a single CC DCI limit for the UE (see Qualcomm, section 2: discloses ross-Carrier Scheduling with Mixed Numerology, threshold calculation for k0; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 14, 3GPP in view of REN and Qualcomm discloses the method of claim 13, Qualcomm further discloses wherein the threshold L is determined for each numerology of a plurality of numerologies of carriers for the CA based on a quantity of CCs of the numerology, and a total quantity of CCs for the plurality of numerologies (see Qualcomm, section 2: discloses ross-Carrier Scheduling with Mixed Numerology, threshold calculation for k0; section 3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 15, 3GPP in view of REN and Qualcomm discloses the method of claim 14, Qualcomm further discloses wherein the threshold L, for the numerology i of the plurality of numerologies of carriers for the CA, is equal to Floor {Xi / (XO + X1 + X2 + X3) * Mi * y} per slot of the numerology i, wherein XO is a quantity of CCs for the CA having numerology 0, wherein X1 is a quantity of CCs for the CA having numerology 1, wherein X2 is a quantity of CCs for the CA having numerology 2, wherein X3 is a quantity of CCs for the CA having numerology 3, Xi is the quantity of CCs for the CA having the numerology i, and wherein Mi corresponds to a limit of a quantity of DCI to be processed by the UE for a single CC for numerology i (see Qualcomm, section 2.1.7: since this number has not been agreed, we will represent the limit as X (i.e., our proposal is X=4). Because the carriers have the same numerology, there is a common “slot” reference and there is no ambiguity that the limit is applied per slot). Since it is well-known in the art that function ceil(x) returns the smallest integer that is greater than or equal to x (i.e., rounds up nearest integer) whereas the function floor (x) returns the largest integer that is smaller than or equal to x (i.e., rounds downs the nearest integer), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and combine it with the known teaching of floor (x) based on user design preference to achieve the claimed invention. One of ordinary skill in the art would have been motivated to perform this teaching based on user design preference to achieve desired design goal.

Regarding claim 16, 3GPP in view of REN and Qualcomm discloses the method of claim 10, Qualcomm further discloses if the communication protocol is CA with cross-carrier scheduling, the determination of the limit is based on a threshold L for Xi, wherein Xi is a quantity of CCs for the CA having a numerology i (see Qualcomm, section 2: cross-carrier scheduling for mixed numerology CA; section 2.1.4: self-scheduling: CC2 is scheduled by itself, k0=0 cross-carrier scheduling: CC2 is scheduled by CC1, k0=0 i…).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 17, 3GPP in view of Qualcomm discloses the method of claim 16, wherein the threshold L is determined for each numerology of a plurality of numerologies of carriers for the CA based on a quantity of CCs for the CA having the numerology plus a quantity of other CCs scheduled by the CCs that have the numerology, a limit of a quantity of DCI to be processed by the ULE for a single CC for the numerology, a quantity of CCs for the CA, and a scaling factor relative to a single CC DCI limit for the UE (see Qualcomm, section 2: cross-carrier scheduling for mixed numerology CA; section 2.1.4: self-scheduling: CC2 is scheduled by itself, k0=0 cross-carrier scheduling: CC2 is scheduled by CC1, k0=0 i…).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught 

Regarding claim 18, 3GPP in view of REN and Qualcomm discloses the method of claim 17, Qualcomm further discloses wherein the threshold L is determined based on floor{Xi / T * Mi * y} per slot of the numerology i of the plurality of numerologies of carriers for the CA, wherein Xi is the quantity of CCs for the CA having the numerology i plus the quantity of other CCs scheduled by the CCs that have the numerology i, wherein Mi corresponds to the limit of the quantity of DCI to be processed by the UE for the single CC for numerology i, wherein T is the quantity of CCs for the CA, wherein y is the scaling factor relative to the single CC DCI limit for the UE, wherein T is equal to a sum of XO + X1 + X2 + X3, wherein XO is a quantity of CCs for the CA having numerology 0, wherein X1 is a quantity of CCs for the CA having numerology 1, wherein X2 is a quantity of CCs for the CA having numerology 2, wherein X3 is a quantity of CCs for the CA having numerology 3 (see Qualcomm, section 2.1.7: since this number has not been agreed, we will represent the limit as X (i.e., our proposal is X=4). Because the carriers have the same numerology, there is a common “slot” reference and there is no ambiguity that the limit is applied per slot). Since it is well-known in the art that function ceil(x) returns the smallest integer that is greater than or equal to x (i.e., rounds up nearest integer) whereas the function floor (x) returns the largest integer that is smaller than or equal to x (i.e., rounds downs the nearest integer), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and combine it with 

Regarding claim 19, 3GPP in view of REN and Qualcomm discloses the method of claim 16, Qualcomm further discloses wherein the threshold L is determined based on variables Xi and Mi per slot of a numerology i of a plurality of numerologies of carriers for the CA, wherein Xi is a quantity of CCs for the CA having the numerology i plus a quantity of other CCs scheduled by the CCs that have the numerology i, and wherein Mi corresponds to a limit of a quantity of DCI to be processed by the UE for a single CC for numerology i (see Qualcomm, section 2.1.7: since this number has not been agreed, we will represent the limit as X (i.e., our proposal is X=4). Because the carriers have the same numerology, there is a common “slot” reference and there is no ambiguity that the limit is applied per slot).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 22, 3GPP in view of REN and Qualcomm discloses the method of claim 1, 3GPP does not explicitly disclose wherein the determination of the limit is based on a quantity of CCs of the frame.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Qualcomm and incorporate it into the system of 3GPP to improve communication system efficiency and improve carrier aggregation.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 3.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 4.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 5.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 6.

Regarding claim 29, it is rejected for the same reasons as set forth in claim 7.

Regarding claim 30, it is rejected for the same reasons as set forth in claim 8.

Regarding claim 31, it is rejected for the same reasons as set forth in claim 9.

Regarding claim 32, it is rejected for the same reasons as set forth in claim 10.

Regarding claim 33, it is rejected for the same reasons as set forth in claim 11.

Regarding claim 34, it is rejected for the same reasons as set forth in claim 12.

Regarding claim 35, it is rejected for the same reasons as set forth in claim 13.

Regarding claim 36, it is rejected for the same reasons as set forth in claim 14.

Regarding claim 37, it is rejected for the same reasons as set forth in claim 15.

Regarding claim 38, it is rejected for the same reasons as set forth in claim 16.

Regarding claim 39, it is rejected for the same reasons as set forth in claim 17.

Regarding claim 40, it is rejected for the same reasons as set forth in claim 18.

Regarding claim 41, 3GPP in view of REN and Qualcomm discloses the method of claim 40, Qualcomm further discloses wherein the threshold L, for the numerology i of the plurality of numerologies of carriers for the CA, is equal to floor{Xi / T * Mi * y} per slot of the numerology i if T is greater than a threshold and y is less than T (see Qualcomm, section 2.1.7: since this number has not been agreed, we will represent the 

Regarding claim 42, it is rejected for the same reasons as set forth in claim 19.

Regarding claim 45, it is rejected for the same reasons as set forth in claim 22.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2016/0366604 to Devarasetty discloses downlink control information (DCI), which contains a resource mapping (e.g., frequencies, modulation, data block length, etc.) for decoding user data transmitted on a different channel, referred to as the physical downlink shared channel (PDSCH) or resource mapping for .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEED GIDADO/Primary Examiner, Art Unit 2464